DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Objections/Rejections
The objection to the drawings, under 37 CFR 1.83(a) because they fail to show color discernment as described in the specification, is withdrawn.  The amendments to the specification overcome this rejection.
The rejection of claims 17-19, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, is withdrawn.  The amendments to the claims overcome this rejection.
The rejection of claim(s)1, 2, 5, 6, 8, 11-15, 17, 18, 26, 28, 29 and 35, under 35 U.S.C. 102(a)(2) as being anticipated by Tubert (US 2013/0158104 Pub date:6/20/2013; effective filing date:6/10/2011; of record in IDS), is withdrawn.  Tuber does not disclose the further administration of an immunosuppression agent as the claims now require.
The rejection of claim(s) 3 and 4, under 35 U.S.C. 102(a)(2) as being anticipated by Davidson (WO 2012/135857 pub date:10/4/2012 effective filing date:3/31/2011), is withdrawn.  Applicant provided statements and showings that the instant application and Davidson are commonly owned.

The rejection of claim(s) 3 and 4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gao (US 2013/0195801 Pub date:8/1/2013 effective filing date:4/23/2010).  Gao does not disclose the further administration of an immunosuppression agent as the claims now require.
The rejection of claims 7, 26, and 38, under 35 U.S.C. 103 as being unpatentable over Tubert (US 2013/0158104 Pub date:6/20/2013; effective filing date:6/10/2011; of record in IDS) as applied to claims 1, 2, 5, 6, 8, 11-15, 17, 18, 26, 28, 29 and 35 above, and further in view of Gao (US 2013/0195801 Pub date:8/1/2013 effective filing date:4/23/2010), is withdrawn. Tubert in view of Gao does not teach the further administration of an immunosuppression agent as the claims now require.
The rejection of claims 2, 4, and 38, under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement, is withdrawn.  The amendments to the claims specify the disease is LSD or a neurodegenerative disease, which address the issues of enablement of record.

  Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 

(1)	Claims 1-8, 11-16, 17-19, 26, 28, 29, 31, 33-35, and 38-41, as amended, previously presented, or newly added, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,391,184. Although the claims at issue are not identical, they are not patentably distinct from each other because overlapping non-mutually exclusive scope.
Regarding instant claim 1, patent claim 1 discloses a method of delivering a therapeutic agent to the central nervous system of a mammal, comprising administering to the mammal's cisterna magna an rAAV particle comprising an AAV capsid protein and a vector comprising a nucleic acid encoding a therapeutic agent inserted between a pair of AAV inverted terminal repeats in a manner effective to infect a cell that contacts the cerebrospinal fluid (CSF) of the mammal such that the cell expresses the therapeutic agent in the mammal.  Patent claim 1 further specifies the administration of an immunosuppression agent, alternatively the route of administration can be by brain ventricle, subarachnoid space, or intrathecal space, the therapeutic agent is TPP1 and the mammal is a primate.  As such, patent claim 1 is a species of instant claim 1, therefore rendering instant claim 1 obvious.
Regarding instant claim 2, patent claim 2 discloses a method of treating a disease in a mammal comprising administering to the mammal's cisterna magna an rAAV particle comprising an AAV capsid protein and a vector comprising a 
Regarding instant claim 3, patent claim 1 discloses method of delivering a therapeutic agent to the central nervous system of a mammal, comprising administering to the mammal's brain ventricle, subarachnoid space, or intrathecal space an rAAV particle comprising an AAV capsid protein and a vector comprising a nucleic acid encoding a therapeutic agent inserted between a pair of AAV inverted terminal repeats in a manner effective to infect a cell that contacts the cerebrospinal fluid (CSF) of the mammal such that the cell expresses the therapeutic agent in the mammal.  These disclosures expressly disclose the limitations of instant claim 3.  Patent claim 1 more narrowly specifies that the method also administers an immunosuppression agent, that the route of administration can also be by cisterna magna, that the therapeutic agent is TPP1 and that the mammal is a primate.  Thus, patent claim 1 is a species of instant claim 3, thus rendering instant claim 3 obvious.
Regarding instant claim 4, patent claim 2 discloses method of treating a disease in a mammal comprising administering an immunesuppression agent to the mammal 
Regarding instant claim 5, patent claim 3 discloses the method of claim 1, wherein the cell expresses the therapeutic agent and secretes the therapeutic agent into the CSF.  Thus, patent claim 3 expressly discloses all the limitations of instant claim 1.
Regarding instant claim 6, patent claim 4 discloses the method of claim 1, wherein the cell is an ependymal, pial, endothelial, brain ventricle, and/or meningeal cell. Thus, patent claim 4 expressly discloses all of the limitations of instant claim 6.
Regarding instant claim 7, patent claim 1 discloses the further administration of the rAAV via brain ventricle, subarachnoid space, and/or intrathecal space.
Regarding instant claim 8 and 11, patent claim 1 species that the mammal is a primate, thus disclosing a non-rodent mammal (claim 8), more specifically a primate (claim 11).  

Regarding claim 13, patent claim 1 discloses a nucleic acid encoding the therapeutic agent.  Thus, patent claim 1 expressly discloses all of the limitations of instant claim 13.
Regarding instant claim 14, patent claim 1 specifies the protein TPP1.  Thus, patent claim 1 expressly discloses the limitations of instant claim 14.
Regarding instant claim 15, patent claim 1 discloses a nucleic acid encoding a therapeutic agent, wherein the therapeutic agent it TPP1, which is a lysosomal hydrolase.  Thus, patent claim 1 expressly discloses the limitations of instant claim 15.
Regarding instant claim 16, patent claim 1 discloses TPP1.  Thus, patent claim 1 expressly discloses the limitations of instant claim 16.
Regarding instant claims 17-19, patent 2 discloses a LINC, which is a LSD as claimed. Thus, patent claim 2 expressly discloses the limitations of instant claims 17-19.
Regarding instant claim 26, patent claim 6 discloses the method of claim 1, wherein the rAAV particle is injected at 1-4 locations in the brain.  Thus, patent claim 6 expressly discloses the limitations of instant claim 26.
Regarding instant claims 28 and 29, patent claim 7 discloses the method of claim 1, wherein the rAAV particle is an rAAV2, rAAV4, rAAV5 and/or rAAV9 particle.  Thus, the patent claim expressly discloses the limitations of instant claims 28 and 29.
Regarding claim 31, patent claim 8 discloses the method of claim 1, wherein the rAAV particle comprising the therapeutic agent is administered in a single dose to the 
Regarding claim 32, patent claim 1 further administers an immunosuppression agent.  As such, patent claim 1 expressly discloses all of the limitations of instant claim 32.
Regarding claim 33, patent claim 9 discloses the method of claim 1, wherein the immunesuppression agent is an anti-inflammatory agent.  Thus, patent claim 9 expressly discloses all of the limitations of instant claim 33.
Regarding claim 34, patent claim 10 discloses the method of claim 9, wherein the anti-inflammatory agent is mycophenolate.  Thus, patent claim 10 expressly discloses all of the limitations of instant claim 34.
Regarding claim 35, patent claim 1 does not disclose the claim dose of the rAAV.  However, means of determining an effective dose for CSF delivery are well established in the art and thus an obvious variant of patent claim 1.
Regarding claim 38, patent claim 2 disclose administration to cisterna magna, brain ventricle, subarachnoid space, or intrathecal space, thus disclosing the limitations of instant claim 38, rendering it obvious.
Regarding 39-41, patent claim 9 discloses the immunosuppressant is an anti-inflammatory agent.

(2) Claims 3 and 4, as amended, provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of copending Application No. 14/402,064 (reference application) in further view of Liu (Liu et al. The 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending application disclose a species of the instant claims.
Regarding instant claims 3 and 4, copending claim 4 teaches a method of delivering (i.e. as claimed in instant claim 3) a human protein ApoE (i.e. a therapeutic agent as claimed in the instant claims) to the CNS of a non-rodent mammal to treat Alzheimer’s disease (i.e. treat a disease in a mammal as claimed in instant claim 4). The copending claim’s method comprising administering to the ependymal cell (i.e. administering to the mammal’s brain ventricle as claimed in the instant claims) an AAV2 particle comprising an AAV2 capsid protein and a vector comprising a nucleic acid encoding the human proteins ApoE protein inserted between a pair of AAV2 ITRs (i.e. an rAAV vector as claimed comprising a capsid protein and a nucleic acid sequence encoding a therapeutic protein inserted between ITRs).  The copending claims are silent as to express and secretion of the cells.  However, Liu teaches that transfection of ependymal cells with an rAAV comprising a capsid protein and a nucleic acid encoding a therapeutic protein inserted between ITRs successfully result in expression and secretion to the therapeutic protein into the CSF (see abstract).  Thus, Liu teaches that the method step of copending claim 4 would reasonably be expected to result in the expression and secretion of the therapeutic protein into the CSF (i.e. to infect cells that contact the CSF of the mammal, wherein the cells express the therapeutic protein and 
The amended claims now require that the method additionally comprise administering an immune agent.  However, Shin teaches the additional administration of an immunosuppressant with AAV administration because it improves expression of its transgene present in the AAV.  As such, Shin renders the limitations provided by amendment obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

(3) Claims 1-8, 11-16, 18, 19, 26, 28, 29, 31, 33-35, 38, as amended or previously presented are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 4-7, 13, 21, 22, 24, 28, 42, 45, 49, 50, 55, 62, and 37 of copending Application No. 14/402,064 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending application disclose a species of the instant claims.
The instant claims are more broadly directed to a treating any disease with any therapeutic agent.  In contrast, the copending claims treat FTD with the therapeutic sequence of SEQ ID NO:1.  Thus, the copending claims disclose a species of the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending application disclose a species of the instant claims.
The instant claims are more broadly directed to a treating any disease with any therapeutic agent.  In contrast, the copending claims treat LSD with the polypeptide having lysosomal hydrolase activity.  Thus, the copending claims disclose a species of the instant claims.  The newly added amendments specify that the method further comprise administering an immunosuppressant agent.  This is rendered obvious by Shin for reasons discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

(5) Claims 1-4, as amended, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14 of copending Application No. 15769931 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending application disclose a species of the instant claims.
The instant claims are more broadly directed to a treating any disease with any therapeutic agent.  In contrast, the copending claims treat LSD with the polypeptide 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

In Applicants’ remarks, Applicant requests that the double patenting rejections be held in abeyance until allowable subject matter has been determined.  Applicants’ request is granted and the rejections are maintained in abeyance.


The following rejection of record has been modified to take into consideration the amendments to the claims:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, 9, 12, 15-20, 22-24, 28, 31, 33-35, and 39, as amended, previously presented, or newly added, is/are rejected under 35 U.S.C. 103 as being unpatentable over Tubert (US 2013/0158104 Pub date:6/20/2013; effective filing date:6/10/2011; of record in IDS), and further in view of Shin (Shin et al.  Human Gene Therapy 23:202-209, Feb 2012; of record in IDS).


As such, it would have been obvious to an artisan of ordinary skill at the time of effective filing to additionally administering immunosuppression agents, cyclosporine and mycophenolate mofetil, to the non-rodent mammal administered the AAV gene therapy vector in the method of Tubert to arrive that the invention as recited in amended claim 1.  The artisan would have a reasonable expectation of success because Shin teaches that immunosuppressive therapy in combination with AAV gene therapy is effective.  Further, the artisan would be motivated to include an administration of immunosuppressive agents, as taught by Shin, because Shin teaches that such immunosuppressive therapy reduced the immune response associated with the administration of the AAV gene therapy vector that hinders the effectiveness of AAV gene therapy in non-rodent mammals.
Regarding claim 2, Tubert teaches the method is disclosed for treating MSP  Type III, which is an LSD.  Thus, for reasons discussed above Tubert in view of Shin render claim 2 obvious.
	Regarding claim 5, Tubert teaches multiple embodiments of the therapeutic AAV vector that comprises secretory signal, the machinery necessary for secretion of the therapeutic protein from the cell expressing it ([0114]; [0087]; [0098]; [0101]; [0134]; 
	Regarding claim 6, Tubert teaches that the cell an ependymal, pial, endothelial, brain ventricle, and/or meningeal cell as discussed above ([0135]). Thus, Tubert in view of Shin render claim 6 obvious for reasons discussed above.
	Regarding claims 8, 11, and 12, Tubert teaches that the individual can be an arbitrary animal, preferably human or non-human mammal, more preferably mouse, rat, other rodents, rabbit, dog, cat, pig, cow, horse or primate, further more preferably human ([0045]).  Thus, Tuber in view of Shin render the limitations of claims 8, 11, and 12 obvious for reasons discussed above.
	Regarding claims 13 and 14, Tuber teaches a nucleic acid therapy via a viral vector as discussed above.  Tuber also teaches that a therapeutic protein end-product is produced as discussed above.  As such, Tuber in view of Shin renders the limitations of claims 13 and 14 obvious for reasons discussed above.
	Regarding claim 15, Tubert teaches that only one administration may be sufficient because the promoter and the nucleotide sequence of the sulfamidase, located between the inverted terminal repeats (ITR) are incorporated in the genome of the cells of the individual ([0015]). Thus, Tubert teaches a nucleic acid encoding a lysosomal hydrolase as claimed.  Thus, Tubert in view of Shin render claim 15 obvious.

Regarding claim 26, Tubert teaches injecting the particle into at least one location in the brain as discussed above. Thus, Tubert in view of Chin render the limitations of claim 26 obvious.
Regarding claims 28 and 29, Tubert teaches that the AAV particle is a rAAV2, rAAV5, and/or rAAV9 ([0059]). Thus, Tubert in view of Chin render the limitations of claims 28 and 29 obvious.
	Regarding  claim 31, Tubert teaches that only one administration may be sufficient because the promoter and the nucleotide sequence of the sulfamidase, located between the inverted terminal repeats (ITR) are incorporated in the genome of the cells of the individual ([0015]).  Thus, Tubert in view of Shin render the limitation of claim 31 obvious.
Regarding claims 33, 34, and 39, these claims specify that immunosuppression agent is an anti-inflammatory agent, more particularly mycophenolate.  Mycophenolate is taught by Shin as discussed above.  As such, Tubert further in view of Shin render claims 33 and 34 as discussed above. 
	Regarding claim 35, Tubert teaches a dose of 5.times.10.sup.10 vector genomes of the appropriate vector was administered intracisternally to 2 month old animals, which were sacrificed and analyzed 2 weeks later. Adeno-associated virus serotype 9 demonstrated the highest efficiency of transduction in all analyzed areas. Syringe indicates the route of vector delivery, the cisterna magna ([0027]).  Thus, Tubert in view of Shin render claim 35 obvious.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention." 
In the present situation, rationales A and G are applicable. The claimed method was known in the art at the time of filing as indicated by Tubert in view of Shin. Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivations with a clear, reasonable expectation. The cited prior art meets the criteria set forth in both Graham and KSR.

The following new rejection is necessitated by the amendments to the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 7, 26, 38, and 40-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tubert (US 2013/0158104 Pub date:6/20/2013; effective filing date:6/10/2011; of record in IDS), and further in view of Gao (US 2013/0195801 Pub date:8/1/2013 effective filing date:4/23/2010) and Shin (Shin et al.  Human Gene Therapy 23:202-209, Feb 2012; of record in IDS). .
Tubert teach the claimed invention as discussed above. Tubert does not teach using administering to multiple brain locations, such as 2 to 5 position in the brain (claim 26) or more particularly administering to the cisterna magna and one of the brain ventricle, subarchnoid space, or intrathecal space (claims 3, 4,  7, and 38).  However, Gao teaches combined intrathecal/intraventricular administration that broadens the regions of the brain infected and transduced with the AAV viruses ([0146]; [0147]).  As such, Gao provides motivation to inject the AAV into multiple brain locations.  Also, Tubert demonstrates that cisterna magna administration as discussed above Gao teach effective ventricular administration as discussed above.  

Tubert in view of Goa does not teach that their gene therapy method further comprising administering an immunosuppression agent.  However, Shin teaches that in contrast to mice, direct delivery of AAV vectors to non-rodent models, such as dogs, is associated with considerable immune rejection.  Shin teaches that administration of immunosuppression agents, cyclosporine and mycophenolate mofetil, effectively reduced AAV immune reaction (p. 202, col 2, last par, lines 9 to p. 203, col 1, line 3).  
As such, it would have been obvious to an artisan of ordinary skill at the time of effective filing to additionally administering immunosuppression agents, cyclosporine and mycophenolate mofetil, to the non-rodent mammal administered the AAV gene therapy vector in the method of Tubert to arrive that the invention as recited in amended claims.  The artisan would have a reasonable expectation of success because Shin 
Regarding new claims 40-41, Shin discloses an immunosuppressant agent that is anti-inflammatory.  As such, Tubert in view of Gao and Shin teach the limitations of claims 39-41
The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some 
In the present situation, rationales A, B, E, F and G are applicable. The claimed method was known in the art at the time of filing as indicated by Tubert in view of Gao and Shin. Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivations with a clear, reasonable expectation. The cited prior art meets the criteria set forth in both Graham and KSR.

	Response to Arguments
Applicant's arguments filed 2/16/2022 have been fully considered but they are not persuasive. 
103 Rejection – Tubert in view of Shin
	Applicant traverses this rejection. Applicant submits that Shin injects AAV6 into the muscle.  In contrast, the claimed method require administering an rAAV particle into the specific regions of the brain.  In this regard, the CNSs is immune privileged and therefore one of skill in the art would not expect an immune response against an AAV particles administered to the CNS.  Consequently, one of skill in the art would not have expected there to be any benefit from administration of an immunesuppression agent and therefore would not have had motivation, let alone expectation that administering an immunosuppression agent would have extended expression of the therapeutic 
In response, Applicant’s argument has been carefully considered and is respectfully not found persuasive because contrary to Applicant’s assertion the brain is no longer considered an immune privileged site. Carson et al. (Immunol. Rev. 213-48-65, 2006; printout cited as pp. 1-27) teaches, “Over the last 20 years, there has been a dramatic reevaluation of the type of cellular immune responses that can and do occur within the CNS (15-17). Current data indicate that the CNS is both immune competent and actively interactive with the peripheral immune system (16). Inflammation is also recognized to be a prominent feature of many classic neurodegenerative disorders even in the absence of substantial infiltration of peripheral immune cells (2,18-22). In stark contrast to the older view, neuroinflammation is now realized to have both neuroprotective and neurotoxic aspects (23-28). Indeed, recent data suggest that maintenance of normal CNS function and induction of regeneration may be absolutely dependent on the initiation of specific types of immune response (26,29,30). The documentation of neuroinflammation in diverse CNS disorders such as Alzheimer's disease, stroke, Parkinson's disease, and autism has led some to conclude that the CNS cannot be considered an immune-privileged site (16,17).”  See p. 2, 2nd to last paragraph, whole paragraph.  Thus, contrary to Applicant’s assertion, an artisan of ordinary skill would expect the administration of the AAV particle to elicit an immune response in the CNS and the addition of an immunosuppressive agent would be expected to limit that immune response and allow for improved cell transduction and expression of the therapeutic agent, as taught by Shin.  Thus, contrary to Applicant’s assertion, Shin 

No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA STEPHENS NOBLE whose telephone number is (571)272-5545. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

MARCIA S. NOBLE
Primary Examiner
Art Unit 1632



/MARCIA S NOBLE/Primary Examiner, Art Unit 1632